Citation Nr: 0938844	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  00-20 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory disorder to include bronchial asthma.

2.  Entitlement to service connection for a chronic 
gastrointestinal disorder, claimed as gastroenteritis 
including as an undiagnosed illness as a result of Persian 
Gulf War service.

3.  Entitlement to service connection for night sweats, 
memory loss, joint aches including as an undiagnosed illness 
as a result of Persian Gulf War service.

4.  Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from August 1987 to February 
1992, including a period of time in Southwest Asia from 
October 1990 to March 1991 with the 18th Airborne as a 
missile crew member.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

Service connection is also in effect for posttraumatic stress 
disorder (PTSD) for which a 100 percent rating is currently 
assigned.

The Veteran provided testimony before the undersigned Acting 
Veterans Law Judge at the VARO on Travel Board in August 
2009; a transcript is of record.  Tr. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  

In addition, service connection for certain specified 
disabilities may be established based upon a legal 
presumption by showing that the disability was manifested to 
a compensable degree within one year after the date of 
separation from service. 38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted. 38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b). Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service. 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this claim and appeal, effective May 4, 2005. 
See 70 Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 
C.F.R. § 3.304(b) (2008)).  The amended regulation requires 
that VA, rather than the claimant, bear the burden of proving 
that the disability at issue pre-existed entry into service, 
and that the disability was not aggravated by service, before 
the presumption of soundness on entrance into active service 
may be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Lay statements may be competent to support a claim 
as to lay-observable events or lay-observable disability or 
symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-
7 (Fed. Cir. 2006)

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability. 38 
C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  Any increase in severity of a non-service- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the non-service-connected 
condition, will be service connected.  However, VA will not 
concede that a non-service-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the non-service-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the non-service-connected disease or 
injury.  The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level. 38 C.F.R. § 3.310(b).  
The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  To whatever extent 
the revised regulation may be more restrictive than the 
previous one, the Board will afford the Veteran review under 
both the old and new versions, see VAOPGCPREC 7-2003 (Nov. 
19, 2003).

Service connection may be granted to a Persian Gulf Veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in pertinent guidelines.  The symptoms must be 
manifest to a degree of 10 percent or more during the 
presumptive periods prescribed by the Secretary or by 
December 31, 2011.  By history, physical examination and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis.  Objective indications of chronic 
disability include both "signs" in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.

The signs and symptoms which may be manifestations of 
undiagnosed illness or a chronic multisymptom illness 
include, but are not limited to: (1) fatigue, (2) signs or 
symptoms involving the skin, (3) headaches, (4) muscle pain, 
(5) joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
or (13) menstrual disorders. 38 U.S.C.A. §§ 1117, 1118 (West 
2002);  38 C.F.R. § 3.317 (2009).

From the outset, the Board would note that much of what the 
Veteran argues appears to be entirely credible and quite 
consistent with the medical and other evidence in the file.  
Nonetheless, since the Veteran has not been examined for and 
appropriate medical opinions have not been obtained (or if of 
record, are somewhat inconclusive or vague) with regard to 
many of the herein claimed problems, and since the Board is 
unable to render medical diagnoses on its own, thus, there is 
a mandate to return the case for further development in 
certain areas. 

As for his respiratory complaints, the Veteran's entrance 
examination is negative for a history or any clinical 
findings of asthma.  Later in service, when he began to 
develop what appear to have been concentrated bouts of 
asthma, requiring an inhaler and other medications and care, 
the Veteran said that he had had asthma as a child but had 
not had symptoms in years prior to entrance into service and 
exposure to various environment hazards and even following a 
training exercise in NM.  Since service, he has been 
diagnosed with obstructive airways disease.  The VARO denied 
his claim on the basis on no aggravation of pre-existing 
asthma, but it is unclear how this determination might have 
been made given the evidence in the file and absent a medical 
opinion in that regard.

At the time of in-service respiratory problems, the Veteran 
had a variety of other complaints including fatigue, 
shortness of breath, etc.  He was also seen in service for 
back complaints as well as gastrointestinal distress.  

There are limited private clinical records in the file from 
since service, although it appears clear that [before he was 
behaviorally precluded from certain locations], the Veteran 
was at school and employed at various locations where such 
examinations and treatment records would have been kept, 
e.g., at the school he attended and/or penal facility where 
he was working.  Clinical data may be available from these 
resources.

Since service, he has been examined by VA on limited 
occasions, but on one examination in 1998, it was 
specifically noted that since his Persian Gulf service he had 
had constant  and permeating fatigue, and a significant 
decrease in energy levels  On that examination, he said he 
had had asthma since 1988 (in service) but now had attacks 
about 12 times a year for which he had to go to an emergency 
room twice a year.  He said that since his service in the 
Desert, he had had nausea and vomiting several times a week, 
and a lot of diarrhea.  He dated his current low back 
symptoms to March 1991 and said he now has spasms about twice 
a week.  Pulmonary studies showed mild obstructive airways 
disease.  Diagnoses were fatigue of unknown etiology; asthma; 
gastroenteritis of unknown etiology; and mechanical back pain 
with minimal scoliosis.  And while some of these findings 
seem suggestive of a relationship to service, there has not 
been any examination undertaken or opinions provided with 
regard to undiagnosed illness due to his Persian Gulf 
service.

At one point since service, he indicated that he was trying 
to get records form his childhood physician.  Since it is 
conceivable that this would not only show what he has been 
seen for as a child, but also what he had not been seen for 
approximate to but prior to service (and tending to prove or 
disprove soundness at entrance), these records could be very 
helpful in his case.

He was shown in the limited private treatment records from 
since service to have had headaches; and more recently, he 
has also been found by VA to have headache symptoms 
apparently associated with his mental health issues, for 
which he now has service connection.

Because of the above circumstances, and notwithstanding a 
desire to resolve some of these issues without further delay, 
regrettably the Board has no choice but to return the case 
for necessary development.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

    After clarification and appropriate 
release from the Veteran, complete records 
of pre-service and post-service care for 
any of the claimed disorders including 
from employment, school, etc., should be 
acquired and added to the claims file.  
    
    All VA records should also be attached 
to the file.  
    
    If Social Security Administration (SSA) 
has pertinent data, this should also be 
obtained.
    
    VA should assist in obtaining records 
as feasible.  

    2.  The Veteran should be examined by VA 
physicians with expertise in pertinent areas 
to determine the nature of current 
disabilities and their potential association 
with his service [and his Persian Gulf service 
in particular], on all bases.  The claims file 
and a copy of this remand must be made 
available to each examiner, and the examiner 
should confirm that at the time of the 
evaluation.
    
    He should be given a pulmonary/respiratory 
evaluation to determine the nature of his 
chronic respiratory problems, if any, prior to 
and at the time of entrance into service, 
compared to those in and since service, with 
an opinion as to any changes or additions 
thereto, and to what these might be 
attributable.  The examiner should describe 
current problems, and any which may have been 
present since service, with an opinion as to 
their etiology stated in terms as noted below.   
    
    He should be given be given an orthopedic 
evaluation to determine the nature of his 
current back problems, with an analysis of 
those back complaints in service, and with an 
opinion as to their etiology stated in terms 
as noted below.  
    
    He should be given all appropriate and 
necessary examinations to determine the nature 
and extent of his claimed chronic 
gastrointestinal disorder, night sweats, 
memory loss, joint aches including as a result 
of service on direct, presumptive and other 
pertinent bases including as an undiagnosed 
illness ad/or associable with service-
connected mental health issues.  With regard 
these complaints and his headaches, night 
sweats and  gastrointestinal complaints in 
particular, clarification should be made as to 
any demonstrable and medically defendable 
distinction between a VA determination in 1998 
that some of these were of unknown etiology as 
distinguished from undiagnosed illness as a 
result of Persian Gulf War service.  
    
    As to each disorder diagnosed, the examiner 
should opine as to whether it is at least as 
likely as not (i.e., to at least a 50/50 
degree of probability) that such currently 
diagnosed disorder was caused directly by or 
arose during his military service, or 
developed after service as due to, the result 
of, or aggravated by a service-connected 
disability, or whether such incurrence, 
causation, or aggravation is unlikely (i.e., 
less than a 50-50 degree of probability).  
    
    The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

3.  Once the above-requested development has 
been completed, readjudicate the Veteran's 
claims for service connection on all premises.  
If the decision remains adverse, provide him 
and his representative with an appropriate 
Supplemental Statement of the Case.  Then 
return the case to the Board for further 
appellate consideration, if otherwise in 
order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

